993 So.2d 96 (2008)
Tony L. GARY, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3412.
District Court of Appeal of Florida, First District.
October 14, 2008.
Tony L. Gary, pro se, Appellant.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Having considered the appellant's response to this Court's order, dated July 18, 2008, we dismiss this appeal for lack of jurisdiction.
DISMISSED.
WOLF and HAWKES, JJ., Concur; BENTON, J., Concurs with Opinion.
BENTON, J., concurring.
This dismissal is without prejudice to the appellant's right to file a petition for belated appeal. See Daniels v. State, 892 So.2d 526 (Fla. 1st DCA 2004).